


--------------------------------------------------------------------------------

AGREEMENT TO RESCIND AND TERMINATE


This Agreement to Rescind and Terminate ("Agreement") is entered into on this
22nd day of January, 2018 by and between Agora Holdings, Inc. ("Agora"), a Utah
corporation, 9706801 Canada, Inc. (d/b/a RINET TELECOM) ("RiNet"), a corporation
incorporated under the laws of the province of Ontario, Canada, and  Danail
Terziev ("Terziev"), an individual residing in the City of Vaughan in the
province of Ontario, Canada.


WHEREAS, Agora, RiNet and Terziev (collectively, the "Parties") entered into a
certain purchase agreement (the "Purchase Agreement") on June 12, 2017, wherein
it was contemplated that Terziev would transfer to Agora 100% of the issued and
outstanding shares of RiNet in consideration for 20,000,000 shares of the
restricted common stock of Agora, and RiNet would thereafter become a wholly
owned subsidiary of Agora;


AND WHEREAS, the transaction has not been completed as at the date hereof, and
20,000,000 shares of the restricted common stock of Agora have not been issued
to Terziev, and the outstanding shares of RiNet have not been transferred to
Agora, and the parties hereto have determined to rescind and terminate the
Purchase Agreement;


NOW THEREFORE in consideration of the premises and mutual covenants set out in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the Parties hereto agree as follows:


1.
Rescission of Purchase Agreement.  Agora, RiNet and Terziev hereby agree to
terminate and rescind the Purchase Agreement entered into on June 12, 2017,
which shall be void with no force or effect.  Each of Agora, RiNet and Terziev,
and their respective officers, directors, servants, agents, successors and
assigns hereby remise, release and forever discharge each from the other from
any and all manner of causes of action, suits, debts, duties, accounts, bonds,
covenants, warranties, contracts, claims and demands of every nature or kind
arising out of or in any way contained in or related to the Purchase Agreement.



2.
Binding Effect. Except as may be otherwise provided herein, this Agreement shall
be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights or obligations hereunder shall be assigned by any of the Parties
hereto without the prior written consent of the other Parties. Except as
otherwise specifically provided in this Agreement, nothing in this Agreement is
intended or will be construed to confer on any person other than the Parties
hereto any rights or benefits hereunder.



3.
Counterparts. This Agreement may be executed in multiple counterparts, each of
which will be deemed an original, and all of which together will constitute one
and the same document. Any signature page delivered by a fax machine, telecopy
machine or electronic mail shall be binding to the same extent as an original
signature page, with regard to any agreement subject to the terms hereof or any
amendment thereto. Any party who delivers such a signature page agrees to later
deliver an original signed counterpart to any party which requests it.



4.
Governing Law. This Agreement will be governed by the laws of the State of Utah
without regard to conflict of laws principles thereof. Each of the parties
hereto irrevocably consents to the exclusive jurisdiction of any state or
federal court located within the State of Utah in connection with any matter
based upon or arising out of this Agreement or the matters contemplated herein,
agrees that process may be served upon them in any manner authorized by the laws
of the State of Utah for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction and
such process.



5.
Entire Agreement. This Agreement and the agreements and documents referred to in
this Agreement or delivered hereunder are the exclusive statement of the
agreement among the Parties concerning the subject matter hereof. All
negotiations among the Parties are merged into this Agreement, and there are no
representations, warranties, covenants, understandings, or agreements, oral or
otherwise, in relation thereto among the Parties other than those incorporated
herein and to be delivered hereunder.  This Agreement shall enure to the benefit
of and be binding upon the Parties hereto and their respective successors and
assigns.



1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.





Agora Holdings, Inc.     Danail Terziev                      
/s/Ruben Yakubov
   
/s/Danail Terziev
 
Ruben Yakubov
   
 
 
President/Director
   
 
                      9706801 Canada, Inc. (d/b/a RINET TELECOM)                
            /s/Danail Terziev         Danail Terziev                  

 
2